Citation Nr: 0400023	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
due to exposure to herbicides, to include Agent Orange. 
 
2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from February 
1968 until January 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the VA Regional Office (RO) in Buffalo, 
New York that granted an increase in the service-connected 
PTSD from 10 to 30 percent disabling, but denied service 
connection for esophageal cancer due to exposure to Agent 
Orange.  The veteran expressed dissatisfaction with these 
determinations in a notice of disagreement received in 
January 2002, and perfected a timely appeal to the Board.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He also contends that he developed 
esophageal cancer as the result of exposure to Agent Orange.  

After a review of the record, the Board finds that further 
development is indicated in this case.  Specifically, the 
Board notes that the veteran related in correspondence dated 
in July 2000 that his cancer was diagnosed at the Wilkes-
Barre, Pennsylvania VA Medical Center in June or July 1996, 
and that he had subsequently had surgery for it at the Morgan 
Cancer Center, Lehigh Valley Hospital, Allentown, PA 18105.  
Such records may be important in ascertaining the 
circumstances of the claimed esophageal cancer, but it does 
not appear that they have been requested.  

The Board observes that of record are Pennsylvania Disability 
Determination letters dated in July and August 1995 in which 
the veteran was noted to have been treated at the Vineland, 
New Jersey, VA facility in 1984, the East Orange Hospital 
[New Jersey] in 1987 and 1994, and the Allentown, 
Pennsylvania VA facility.  In correspondence dated in July 
and October 2000, the veteran also provided lists of treating 
VA facilities, to include ones at Lyons, New Jersey, Lebanon, 
Pennsylvania between 1992 - 1993, Coatesville, Pennsylvania, 
1992 - 1993, Martinsburg, West Virginia, 1992 - 1993, Bath, 
New York in 1998, and Canandaigua, New York in 1998.  The 
Board points out that as VA has notice of the existence of 
these additional records, they must be retrieved and 
associated with the other evidence already on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board notes that records have been received from 
some of the cited VA facilities and others will requested in 
the remand that follows.

The record reflects that the Veteran was last examined for VA 
compensation and pension purposes in April 2001 while 
incarcerated at the Groveland Correctional Facility.  The 
Board is of the opinion that a current examination would be 
helpful to evaluate the veteran's present level of 
functioning and disability.  Any treatment records from the 
Groveland Correction facility should also be requested and 
associated with the record.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be sent a VCAA 
letter.

2.  The appellant should be contacted 
and asked to identify any other VA and 
non-VA health care providers who 
treated him for psychiatric disability 
and throat cancer, to include the 
Morgan Cancer Center, Lehigh Valley 
Hospital, Allentown, PA 18105 and the 
Groveland Correctional Facility.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

3.  Any and all treatment records 
should be requested from the following 
VA facilities: Vineland, New Jersey VA 
Hospital, East Orange Hospital, New 
Jersey, Allentown, Pennsylvania, Lyons, 
New Jersey, Coatesville, Pennsylvania, 
and Martinsburg, West Virginia.

4.  Following an appropriate time frame 
for receipt of the information 
requested above, the RO should schedule 
the veteran for a VA psychiatric 
examination to assess the current 
severity of his PTSD.  All indicated 
tests and studies, including 
psychological testing, should be 
performed and clinical findings should 
be reported in detail and correlated to 
a specific diagnosis(es).  The claims 
folder and a copy of this remand should 
be made available to the examiner

The examiner should specifically render 
findings pertaining to the existence 
and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; 
delusions or hallucinations; flattened 
affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks; 
and impaired abstract thinking.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) Scale score, and an explanation 
of what the score means.  If any other 
psychiatric disability is diagnosed, 
the examiner should indicate whether it 
is medically possible to distinguish 
the symptoms and effects of that 
disability from those of the veteran's 
PTSD; if not, the examiner should 
clearly so state.  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in the 
report.

5.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of entitlement 
to service connection for esophageal 
cancer, to include as the result of 
Agent Orange/herbicide exposure, and an 
increased rating for PTSD.  If the 
benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



